Citation Nr: 1204932	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-47 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there was clear and unmistakable error in a May 1982 Board decision that denied service connection for a dental disorder due to trauma.

(The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a dental disorder for VA compensation purposes is the subject of another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1967 to July 1970, and from September 1970 to January 1974, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) pursuant to a motion by the Veteran received in December 2010 seeking a revision of the Board's May 1982 decision on the grounds of clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  In a May 1982 decision, the Board denied service connection for a dental disability due to dental trauma;  the Veteran did not appeal that determination and it became final.

2.  There is no undebatable error of fact or law found in the May 1982 Board decision which would change the disposition of the denial of the claim for service connection for a dental disability due to dental trauma.


CONCLUSION OF LAW

The May 1982 Board decision, which denied the Veteran's service connection claim for a dental disability due to trauma, did not contain a clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As a preliminary matter, while the Board is generally required to address the Veterans Claims Assistance Act of 2000 (VCAA), the Board notes that it is not necessary to discuss the VCAA in connection with the Veteran's Motion in this case.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the provisions of the VCAA do not apply to a claim based on an allegation of clear and unmistakable error in a previous Board decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  An allegation of clear and unmistakable error does not represent a "claim", but rather is a collateral attack on a final decision.  It involves a legal challenge to a prior Board decision and does not involve acquiring or submitting any additional evidence.  Therefore, the provisions of the VCAA are not for application in the adjudication of the issue of clear and unmistakable error in a prior final Board decision.

The Merits of the Claim

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In this case, the Veteran contends that there was CUE in the May 1982 Board decision that denied service connection for a dental disability due to dental trauma.  He essentially claims the Board erred in denying his claim, as his service treatment records showed that he received dental treatment due to dental trauma while on active duty.  He also maintains that Board should have afforded his statements regarding in-service dental trauma the presumption afforded to lay statements made by combat Veterans based on his service in the Republic of Vietnam.  




At the time of the 1982 Board decision, the law provided for service connection for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 C.F.R. § 3.381(a) (1981).  In order to receive VA outpatient dental treatment, a Veteran must have qualified under one of the categories listed in 38 C.F.R. §§ 17.123 (1981).  

Generally, Veterans were eligible for a one-time correction of non-compensable service-connected dental conditions, and in the case of Veterans who were discharged from service prior to August 13, 1981 (as was the Veteran in this case), the application for such treatment (Class II) must have been filed within one year after service.  38 C.F.R. § 17.123(b) (1981).  However, if the dental condition was due to combat wounds or service trauma, the Veteran was eligible for Class II(a) treatment, consisting of all treatment indicated as reasonably necessary for the treatment of such condition.  38 C.F.R. § 17.123(c) (1981).  Thus, the significance of a finding that a dental condition was due to service trauma was there are no restrictions as to one-time treatment or time limit of application.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the law provided that the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease could be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 354(b) (1981) (now 38 U.S.C.A. § 1154 (2011)).

With regards to his original claim for service connection, the Veteran asserted that he suffered in-service dental trauma during his service in Vietnam.  He claimed that he fell on his face while exiting a helicopter, and that his front tooth was either chipped or knocked out.  The Veteran also claimed that he chipped his right rear tooth in 1968 during his Vietnam service, and that his tooth was extracted during this combat operation.  Additionally, he claimed that a second tooth was extracted after he fell during "AIT training" in early 1967 due to nerve damage to his tooth.  

The Veteran's available service personnel records confirmed his service in the United States Army, to include service in the Republic of Vietnam from March 1968 to March 1969.  His DD 214 shows that he was awarded the Combat Infantry Badge, which is indicative of his combat service.  Thus, the presumption under 38 U.S.C.A. § 354 (1981) for the Veteran's statements regarding injuries incurred in combat are applicable in this case.  

Service treatment records associated with the claims file at the time of the May 1982 Board decision documented the Veteran's in-service dental treatment.  A September 1967 service treatment record revealed that he had a filling in tooth number 30.  Tooth number 8 was noted to be abscessed in December 1967, and a subsequent June 1969 service treatment record shows that tooth number 8 was extracted due to restorable caries.  In August 1971, tooth number 8 and tooth number 30 were reported as missing.  There was no mention of any dental trauma documented in the service treatment records.  

In the May 1982 decision, the Board denied the claim for service connection for a dental disability due to trauma.  The Board acknowledged the Veteran's combat service in Vietnam, as well as his in-service dental treatment described above.  Specifically, the Board noted that the service treatment records revealed that tooth number 8 was extracted due to disease in June 1969 and that tooth number 30 was noted to be missing in August 1971, without explanation.  After considering the service treatment records and the Veteran's contentions, however, the Board determined that there was no indication that the Veteran's suffered trauma to his face or mouth while on active duty or any indication that any of his teeth were fractured or removed due to dental trauma.




Analysis

Having reviewed the evidence of record, the Board does not find CUE in the May 1982 Board decision that denied the Veteran's claim for service connection for a dental disability due to trauma.  With regards to the Veteran's first argument that the Board failed to consider evidence of his in-service dental treatment and trauma, the Board finds that the May 1982 decision gave proper consideration to the Veteran's service treatment records and lay contentions.  Evidence of record at the time of the 1982 Board decision included service treatment records showing dental treatment, to include the extraction of tooth number 8 due to disease and missing tooth number 30.  However, there was no indication, other than the Veteran's contentions, that he sustained injuries to his face or mouth while on active duty.  Essentially, the Board gave greater weight to the service treatment records than to Veteran's statements that he suffered in-service dental trauma.  Indeed, while the Veteran claimed that his tooth was extracted due to trauma during his combat service in Vietnam (from March 1968 to March 1969), the service treatment records do not show that any of his teeth were extracted until June 1969, after his Vietnam service.  Moreover, there was no evidence that he suffered any dental nerve damage due to trauma during military training or that his tooth was extracted due to such damage.  The Veteran's argument in this instances essentially constitutes a disagreement as to how the Board weighed the evidence of record.  As noted above, disagreement with how the evidence is weighed and evaluated is not clear and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Also of note, at the time of the 1982 Board decision, by regulation, it was provided that service connection for dental conditions may be established by service records, documentary evidence in the form of reports of examinations (dental or physical), duly certified statements of dentists or physicians, or certified statements of fact from two or more disinterested parties.  38 C.F.R. § 3.382(a) (1981).  There was no such evidence of dental trauma in this case.  Simply put, while there was evidence that the Veteran received dental treatment while on active duty, the Board determined in the 1982 decision that the preponderance of the evidence did not show a dental disability due to in-service trauma.

Similarly, the Board does not find CUE in the 1982 Board decision on the basis of the Board's alleged failure to apply the presumption afforded the statements of combat Veterans under 38 U.S.C.A. § 354 (1981).  The Veteran essentially argues that his statements that he suffered dental trauma during his service was sufficient to establish service connection given his combat service.  Here, the Board highlights that while the Veteran claimed that he suffered dental trauma during service, he has not asserted that he suffered this trauma while actually engaged in combat.  Indeed, he claimed that he first suffered a dental injury during his AIT training, prior to his Vietnam service.  Thus, the presumptions under 38 U.S.C.A. § 354 (1981) are inapplicable with regards to this specific incident.  Therefore, there can be no CUE as to this incident based on an error of law.

With regards to his claim that he suffered dental trauma during his Vietnam service, the Board also fails to find CUE based on the alleged failure to apply 38 U.S.C.A. § 354 (1981).  While the Board did not explicitly cite to 38 U.S.C.A. § 354 (1981) in the May 1982 decision, there is no basis to find that the Board did not consider the applicable laws and regulations as to the Veteran's combat service, and that such failure was outcome determinative.  In the May 1982 decision, the Board specifically stated that the Veteran was a decorated combat Veteran and that he served in combat in Vietnam.  Despite this, however, the Board ultimately concluded that the evidence did not support the Veteran's contentions of in-service dental trauma during his combat service.  Thus, it would appear that the Board did not accept the Veteran's statements as true under the provisions of 38 U.S.C.A. § 354(a), since they were inconsistent with the other evidence of record, to include the service treatment records.

Moreover, the Board can find no basis to conclude that there was anything in 38 U.S.C.A. § 354 (1981) established a presumption of service connection solely based on combat service.  Instead, the provision eased the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The provision of 38 U.S.C.A. § 354 (1981) still required that the Veteran's statements regard the claimed injury or disease were consistent with the circumstances, conditions, or hardships of combat.  38 U.S.C.A. § 384 (1981).  In this case, the Board essentially determined in the May 1982 decision that the evidence of record contradicted the Veteran's account of a combat-related dental injury.  While it can be argued that the Board could have made a different decision based on the facts, such argument is merely a disagreement with how the Board evaluated the facts, and does not establish that the decision the Board made was "undebatably erroneous."  See Luallen, 8 Vet. App. at 95.

Essentially, the Veteran's attack on the May 1982 Board decision amounts to a disagreement as to how facts were weighed and evaluated.  Such an argument cannot provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen, 8 Vet. App. at 96; Damrel, 6 Vet. App. at 246; Russell, 3 Vet. App. at 310.  Stated differently, the Board's May 1982 decision was not "undebatably" erroneous, but was, rather, a reasonable application of the known facts to the law applicable at that time.

In sum, the record does not reflect that either the correct facts as they were known in May 1982 decision were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The Veteran's contentions with reference to the weighing of evidence do not constitute CUE.  In short, the Board concludes that the May 1982 Board decision constituted a reasonable exercise of judgment under the law as it then existed, and that the denial of service connection for a dental disability due to trauma was not clearly and unmistakably erroneous.  Accordingly, the Board has determined that CUE has not been shown in the May 17, 1982 Board decision and the appeal is denied.   







								[Continued on Next Page]

ORDER

The May 1982 Board decision which denied service connection for a dental disability due to trauma did not contain clear and unmistakable error; the claim for revision of that decision on the grounds of CUE is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


